Name: Commission Regulation (EEC) No 3396/87 of 12 November 1987 opening a standing invitation to tender for the export of 220 000 tonnes of bread-making wheat held by the French intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 323/ 12 Official Journal of the European Communities 13 . 11 . 87 COMMISSION REGULATION (EEC) No 3396/87 of 12 November 1987 opening a standing invitation to tender for the export of 220 000 tonnes of bread-making wheat held by the French intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1900/87 (2), and in particular Article 7 (7) thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (3) provides that cereals held by the intervention agencies shall be disposed of by invitation to tender ; Whereas Commission Regulation (EEC) No 1 836/82 (4), as last amended by Regulation (EEC) No 2418/87 (*), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas it is appropriate , in the present market situation , to open a tender for the export of 220 000 tonnes of bread-making wheat held by the French intervention agency ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , Article 2 1 . The invitation to tender shall cover a maximum of 220 000 tonnes of bread-making wheat to be exported to Algeria . 2 . The regions in which the 220 000 tonnes of bread ­ making wheat are stored are listed in Annex I hereto. Article 3 The export licences shall be valid from their date of issue, within the meaning of Article 9 of Regulation (EEC) No 1836/82, until the end of the fourth month following. Article 4 1 . The time limit for submission of tenders under the first partial invitation to tender shall expire on 18 November 1987 at 1 p.m . (Brussels time). 2 . The time limit for submission of tenders under the last partial invitation to tender shall expire on 16 December 1987 at 1 p.m . (Brussels time). 3 . The tenders shall be lodged with the French inter ­ vention agency. Article 5 The French intervention agency shall notify the Commis ­ sion of the tenders received not later than two hours after expiry of the time limit for the submission thereof. Noti ­ fication shall be given as specified in the table in Annex II hereto. Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 The French intervention agency may, on the conditions laid down in Regulation (EEC) No 1836/82, open a standing invitation to tender for the export of 220 000 tonnes of bread-making wheat held by it . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 November 1987 . For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 182, 3 . 7 . 1987, p. 40 . (3) OJ No L 139 , 24 . 5 . 1986, p. 36 . (4) OJ No L 202, 9 . 7 . 1982, p . 23 . 0 OJ No L 223 , 11 . 8 . 1987, p . 5 . 13 . 11 . 87 Official Journal of the European Communities No L 323/ 13 ANNEX I (tonnes) Place of storage Quantity Amiens 10 000 Chalons-sur-Marne 30 000 Nantes 10 000 Orleans 80 000 Paris 40 000 Poitiers 25 000 Rouen 25 000 ANNEX II Standing invitation to tender for the export of 220 000 tonnes of bread-making wheat held by the French intervention agency (Regulation (EEC) No 3396/87) 1 2 3 4 5 6 7 Tender No Consignment No Quantity (tonnes) Offer price (ECU/tonne) 0 ) Price increases ( + ) or reductions (-) (ECU/tonne) (p.m.) Commercial costs (ECU/tonne) Destination 1 2 3 etc. (') This price includes the increases or reductions relating to the lot to which the tender refers.